DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:
“and with the cylindrical magnet is in the second position..” should be changed to “and with the cylindrical magnet in the second position..”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6-9, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoult (US5735278) in view of Panther (US20170312545) and Biber (US20180081012). Hoult is cited in the IDS.
Hoult teaches a method for imaging in surgical procedures comprising: providing an operating room (OR) having a floor and walls containing an operating table (10) for receiving a body of a patient for a surgical procedure (Fig. 1, Abstract, Column 5 lines 10-19);
mounting in the room a magnetic resonance imaging system for obtaining images of a part of the patient at a series of times through the surgical procedure for analysis by the surgical team to allow the surgical team to monitor the progress of the surgery (Fig. 1, Abstract, Column 2 lines 57-61, Column 3 lines 5-9), the magnetic resonance imaging system comprising:
a magnet system (14) comprising a cylindrical magnet (14) of magnet wire defining a cylindrical bore (21) within which a part of the patient is located for placement within high magnetic fields generated by a current applied to the magnet wire of the cylindrical magnet (Column 2 lines 62-63, Column 3 lines 18-20, Column 5 lines 42-65);
a control system for controlling and varying the magnetic fields (Column 2 lines 63-64, Column 5 lines 20-33);
a radio frequency transmission and detection system for eliciting and detecting from the part of the patient nuclear magnetic resonance signals, in response to the magnetic field, including an RF probe arranged to be located adjacent to the part of the patient (Column 2 line 64 – Column 3 line 2, Column 4 lines 1-9);
and a computer (19) and display monitor (20) for decoding and displaying the detected signals (Claim 1, Column 3 lines 2-3, Column 5 lines 34-39);
wherein the cylindrical bore (21) of the cylindrical magnet (14) is dimensioned so as to surround a support portion (45) of the operating table (10) with the body of the patient supported thereon (Figs. 4 & 8, Column 3 lines 3-6, Column 5 lines 54-63);
placing the body of the patient on the support portion (45) of the operating table (10) (Figs. 4 & 8, Column 5 lines 54-56, Figures 4 & 8 clearly show the patient is placed on the operating table);
mounting the magnet system (14) for movement relative to the operating table (10) with the body of the patient thereon in a direction longitudinal of the operating table (10) (Fig. 1, Abstract, Column 3 lines 3-6, Column 5 lines 14-19);
while keeping the operating table (10) with the body of the patient thereon stationary, moving the cylindrical magnet longitudinally relative to the operating table to a first imaging position in which the cylindrical magnet is aligned with and surrounds the body on the support portion of the operating table for imaging a desired body part to be imaged (Figs. 1, 4, & 8, Abstract, Column 3 lines 6-17, Column 5 lines 49-55);
in the first imaging position obtaining at least one image of the desired body part (Figs. 4 & 8, Abstract, wherein images are obtained a series of times through the surgical procedure at a second position for applying the magnetic field to the part of the patient, Column 1 lines 4-13, wherein repeated images are taken and updated to determine progress of the surgery);
after obtaining said at least one image, while keeping the operating table with the body of the patient thereon stationary, moving the cylindrical magnet longitudinally of the operating table to a second non-imaging position in which the cylindrical magnet is aligned with and surrounds the body on the support portion of the operating table at a position spaced from the part of the body to be imaged (Fig. 1, Abstract, Column 3 lines 6-17, wherein the table remains stationary and the magnet is moved to a position spaced from an adjacent end of the table, Column 9 lines 12-17, wherein when the imaging process is complete, the surgical team returns to operation);
and with the cylindrical magnet is in the second position aligned with and surrounding the support portion of the operating table and spaced from the part of the body to be imaged, carrying out at least one procedure of said surgical procedures on said part of the body (Abstract, wherein the table is moved to a position spaced from an adjacent end of the table to allow the surgical team access to the patient, Column 4 lines 5-9, wherein access is allowed to the part of the patient for the surgical procedure outside the magnet, Column 9 lines 12-17, wherein when the imaging process is complete, the surgical team returns to operation).
	However, Hoult fails to teach when the cylindrical magnet is in the second position, the magnet wire of the cylindrical magnet has the current applied thereto powered off to turn off the magnetic field.
Panther teaches a conventional MRI scanner (104) which includes a solenoid magnet with field strengths from 0.1 T to 7T ([0024]); the magnet may be a liquid cryogen-free superconducting magnet by being cooled with cooling system comprising a cold-head helium compressor, allowing for the operator to readily turn off the magnetic field generated by the magnet ([0024]). Panther further teaches when the MRI is not being used for imaging (such as at a second non-imaging position), the magnet of the MRI scanner (104) is turned off to turn off the magnetic field ([0027]). Therefore, current to the solenoid magnet is powered off to turn off the magnetic field.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult with the teachings of Panther to use a cryogen-free magnet, a cooling system comprising a cold-head helium compressor (vacuum pump according to applicant’s spec page 33 line 10), and to turn off the magnet when not imaging. By using a cryogen-free magnet, there is no risk of quenching or needing to replenish cryogen liquid such as liquid helium as taught by Panther ([0024]). And this improvement is accomplished by using a cold-head helium compressor capable of cooling the magnet to a superconducting state as taught by Panther ([0024]). Although Panther teaches turning off the magnet of the MRI scanner (102) during non-imaging to prevent it from interfering with an operation of radiation therapy ([0027]), another obvious benefit resulting from turning off the magnet at times of non-imaging is power savings and reduced risk of MRI-magnet related injuries.
However Hoult, when modified by Panther, fails to teach wherein the magnet is cooled by a cooling system which remains active when the current to the magnet wire of the cylindrical magnet is powered off.
Biber teaches a cooling system with an uninterruptible power supply ([0030]), which remains active during a power failure ([0016-0018]), configured to cool conventional MRI systems (10) that use superconducting magnets ([0037-0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult to further include a cooling system with a non-interruptible power supply as taught by Biber ([0016-0018], [0030]). One of ordinary skill in the art would recognize by including a cooling system which remains active while the magnet is powered off, cooling-down and ramp-up time may be reduced as taught by Biber ([0008]).
Regarding claim 3, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Hoult fails to teach wherein the magnet is cooled by a vacuum cryocooling cooling system.
Panther teaches using a cold-head helium compressor (vacuum pump according to applicant’s specification page 33 line 10) to cool down an MRI magnet ([0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult with the teachings of Panther to use a vacuum cryocooling system comprising a helium compressor. By modifying Hoult to use a helium compressor as a cooling system for the magnet, use of liquid cryogens such as liquid helium and their associated drawbacks can be avoided as taught by Panther ([0024]).
Regarding claim 6, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
Hoult further teaches wherein the magnet has a bore of a diameter in the range 60 to 70 cms (Column 5 lines 42-53, wherein the bore 21 of a diameter of the order of 80 cms provides a usable space within the magnet which is cylindrical and has a diameter of the order of 65 cms. Therefore the bore of the actual physical MRI system/scanner is of the order of 65 cms).
Regarding claim 7, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
Hoult further teaches wherein the magnet has a length in the range of 5 feet to 7 feet (Column 5, lines 49-53, wherein the magnet has a length of the order of 1.5 meters, which equates to 4.92 feet or approximately 5 feet).
Regarding claim 8, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
Hoult further teaches wherein the RF probe comprises local transceiver RF coils so as to avoid use of a cylindrical body coil at the bore (Figs. 4, 5, and 8, Column 8 lines 48-63, Column 9 lines 39-58, wherein the RF probe includes coils 18C-G and is connected to the RF detection system and thence to the computer for detecting the output of the detection system).
Regarding claim 9, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
Hoult further teaches wherein there is provided a shielding assembly (71, 72, 75) for excluding RF fields from the RF probe which comprises a self-supporting arched structure for extending over at least a portion of the body of the patient and carrying a shielding material, the structure extending from the feet up to a location on the body of the patient which enters the bore (Fig. 8, Column 4 lines 21-25, Column 10 lines 15-50, wherein the shielding assembly comprises a foil layer 71 applied on the inside of the bore and protected by a plastic covering layer, a bag 72, and a curtain 75, and wherein the assembly elements are composed of electrically conductive material/fabric). Figure 2 shows the self-supporting arched structure 71 of the assembly and the structure 72 extending from the feet up to the bore.
Regarding claim 14, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Hoult fails to teach wherein the magnet wire is cooled by a vacuum cryocooling system including a pump and wherein the only connections to the magnet system within the room comprise cooling water for the vacuum cryocooling system and electricity for the pump of the vacuum cryocooling system.
Biber teaches a cryogenic cooling system for a superconducting magnet MRI system (10) which comprises a pulse tube cooler (13) associated with a compressor (same as a “vacuum pump” according to applicant’s specifications, page 33 line 10) ([0037-0039]). Biber further teaches the only connections to the MRI system consists of cooling water for the cryocooling system ([0044]) and an adequate external power supply to the cooling system ([0042-0043]). Biber discloses no other connections.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult to cool the MRI magnet with a cryogenic cooling system comprising a pulse tube cooler in connection with a compressor. The pulse tube cooler and a compressor allows for permanent cooling of or heat discharge from the superconducting magnet as taught by Biber ([0005]). Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also include a cooling water and electricity connection for the cryogenic cooling system. Cooling water may provide for use as an emergency coolant in cases of power failure to provide for a cost-effective provisional cooling system as taught by Biber ([0016]). The external power supply for the cooling system provides for normal operation of the cooling system, which comprises cooling down circulating fluid and pumping heat from the system to the outside as taught by Biber ([0042]).
Regarding claim 15, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 14.
However, Hoult fails to teach wherein the water and electricity are maintained to the pump of the vacuum cryocooling system when the current to the magnet wire of the cylindrical magnet is powered off.
Biber teaches the cryogenic cooling system (21) ([0030], [0038], [0041-0043] a cryogenic cooler with a pulse tuber cooler 13, a compressor, a first coolant pump 23, and a second coolant pump 31) includes an uninterruptible power supply ([0030], which will function during states of power failure and when magnet (11) is turned off) and an emergency cooling system using water from a drinking water supply in cases of power failure ([0043-0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult in view of Panther and Biber to further maintain water and electricity to the cooling system when the magnet is powered off. The external power supply for the cooling system provides for normal operation of the cooling system, which comprises cooling down circulating fluid and pumping heat from the system to the outside as taught by Biber ([0042]). One of ordinary skill in the art would recognize electricity or normal operation of the cooling system is required to have the cooling system to remain active when the magnet is powered off as stated in claim 1. Doing so, as explained earlier regarding claim 1, would result in lower cooling-down and ramp-up time as taught by Biber ([0008]). Maintaining water to the pump as taught by Biber ([0044]), would also have the effect of reducing cool-down and ramp-up time as it would prevent the MRI magnet from heating up as much as it could.
Regarding claim 18, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
Hoult further teaches wherein the magnet has a bore of a diameter of the order of 65 cms (Column 5 lines 42-53, wherein the bore 21 of a diameter of the order of 80 cms provides a usable space within the magnet which is cylindrical and has a diameter of the order of 65 cms. Therefore the bore of the actual physical MRI system/scanner is of the order of 65 cms).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoult (US5735278) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 1 above, and further in view of Srinivasan (US20180064365). Hoult is cited in the IDS.
Regarding claims 2 and 16, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Hoult fails to teach wherein the magnet wire is Magnesium di-Boride nor is selected from a group consisting of Magnesium di-Boride, Niobium-Tin, and Niobium-Titanium.
Srinivasan teaches the superconducting main magnet (9) of an MRI system is preferably made of magnesium diboride (MgB2) ([0012], [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult with the teachings of Srinivasan to have the magnet wire be composed of magnesium diboride (MgB2). Doing so would allow for a more easily achievable operating temperature to be met compared to other conventional materials such as niobium-titanium (NbTi), as taught by Srinivasan ([0057]). Srinivasan discloses magnesium diboride to have a higher operating temperature than other conventional superconducting wires ([0057]); one of ordinary skill in the art would recognize it would be easier to cool a wire to superconducting state whose operating temperature is higher than another’s.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoult (US5735278) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 1 above, and further in view of Poole (US20180224512). Hoult is cited in the IDS.
Regarding claim 4, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Hoult fails to teach wherein the magnet has a weight of less than 2 tonne and a floor area in the range 15 to 40 sq feet.
Poole teaches a portable MRI system weighing less than 1500 pounds (0.68 metric tons) ([0129]) and having a maximum horizontal dimension in a range between 40 and 60 inches ([0249]). A maximum horizontal dimension of 60 inches would result an area of 19.6 sq ft using π · r-2. Poole further discloses the circular housing (3700) having a diameter in a range between 25 and 40 ([0248]). A diameter of 27 inches would result in an area of 15.9 sq ft. The MRI system comprising the magnet has a floor area of between 15.9 to 19.6 sq ft. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult to have the magnet weigh less than 2 tons and having a floor area between 15 to 40 sq feet. Doing so would help facilitate maneuverability/movement of the MRI system, as taught by Poole ([0129], [0249]), while taking up less space.
Regarding claim 5, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 1.
However, Hoult fails to teach wherein the magnet is carried on a support system supported from the floor of the operating room.
Poole teaches a portable MRI system (1900) having a conveyance mechanism (1980) comprising a motor (1986) coupled to drive wheels (1984). Wherein the conveyance mechanism (1980) may also include a plurality of castors (1982) ([0164-0165]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult to include drive wheels and a motor as taught by Poole ([0164-0165]). Having the support system be based off drive wheels and a motor rather than rails on a ceiling would allow for the ability to transport the MRI system to desired locations, as recognized by Poole ([0164]). Alternatively, having wheels in addition to the ceiling support tracks (15 & 16) as taught by Hoult (Column 5 lines 14-19), may allow for additional assistance or ease of moving the MRI system.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoult (US5735278) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 9 above, and further in view of Nakabayashi (US5028872). Hoult is cited in the IDS.
Regarding claim 10, Hoult in view of Panther and Biber teaches the invention as claimed above in claim 9.
However, Hoult fails to teach wherein the shielding assembly comprises a portion of the shielding material as part of the operating table located underneath the body of the patient and extending across the operating table to sides of the operating table.
Nakabayashi teaches a conductive shield member (44) being buried in base (7) of couch (table) (6) (Fig. 5A/5B, Column 7, lines 67-68). Figures 5A/5B show portions of the shielding material as part of the table underneath the patient and extending across the table to the sides.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult to further include shielding material in the base of the patient couch. Providing shielding material under the patient would electromagnetically shield the lower face of the patient, as taught by Nakabayashi (Columns 7-8, lines 59-4). Benefits of electromagnetically shielding the lower face include keeping out electromagnetic signals from entering the imaging region from the bottom side, interfering with the imaging operation and/or quality. One of ordinary skill in the art would recognize although Nakabayashi teaches a patient couch (6) (Fig. 5B, Column 4 line 8), it may also be used as an operating table as shown in similarity to applicant’s drawing of an operating table (13) in figures 7 and 8.
Regarding claim 12, Hoult in view of Panther, Biber, and Nakabayashi teaches the invention as claimed above in claim 10.
Hoult further teaches wherein the shielding assembly comprises a cylindrical layer of the shielding material (71) inside the bore (Fig. 8, Column 10 lines 19-24).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoult (US5735278) in view of Panther (US20170312545), Biber (US20180081012), and Nakabayashi (US5028872) as applied to claim 10 above, and further in view of Azulay (US20170176557). Hoult is cited in the IDS.
Regarding claim 11, Hoult in view of Panther, Biber, and Nakabayashi teaches the claimed invention as claimed above in claim 10.
Hoult further teaches wherein the shielding assembly comprises a curtain (75) on an end of the bore opposite of the operating table and containing a layer of the shielding material (Column 10 lines 45-50).
However, Hoult fails to teach wherein the shielding assembly comprises a hinged door on an end of the bore opposite the operating table.
Azulay teaches a magnetic resonance imaging device (800) having a bore covered by a closure assembly (door) (200) connected to a hinge (107) ([0318]). Figure 3C clearly shows the hinged door on an end of the bore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult with the teachings of Azulay to have a closure assembly or door at the end of the bore (Fig. 1A, [0308]). By having an RF shielding door rather than an RF shielding curtain (75) as taught by Hoult (Column 10 lines 45-50), the RF probe may more properly be shielded as the door provides a more proper closure of the bore than curtain fabric might.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoult (US5735278) in view of Panther (US20170312545) and Biber (US20180081012) as applied to claim 1 above, and further in view of Poole (US20180224512) and Feenan (US20070232894). Hoult is cited in the IDS.
Regarding claim 17, Hoult in view of Hoult, Panther and Biber teaches the invention as claimed above in claim 1.
However, Hoult fails to teach wherein the magnet has a weight of less than 2 tonne and a floor area of the order of 35 sq feet.
Poole teaches a portable MRI system weighing less than 1500 pounds (0.68 metric tons) ([0129]).
Feenan teaches typical MRI magnets have an overall physical size of nearly 1.5 to 2.0 meters in diameter (width) and 1.5 to 2.0 meters in length ([0008]). The resulting floor area range contains 35 square feet.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hoult with the teachings of Poole and Feenan to design for the MRI system to be small and light weight. One of ordinary skill in the art would recognize the smaller and lighter an MRI system is, the more easily moveable it becomes, as taught by Poole ([0129], [0258]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hoult (US5735278) as referenced by Graves in ¶[0027-0029], overcomes the deficiencies of Graves, Panther, and Biber. Hoult has thus replaced Graves as the primary reference. Although Graves cites that Hoult’s magnet is “retracted to its holding area” in ¶[0029], which is partly true, Graves fails to cite other important features of Hoult’s movable magnet.
Hoult teaches an apparatus comprising an operating table for receiving a patient for surgery and a magnetic resonance system for obtaining images of part of the patient at a series of times through the surgical procedure to allow the surgical team to monitor the progress of the surgery (Abstract, Column 1 lines 4-12, Column 2 lines 46-61). Hoult further teaches the magnet having a plurality of positions comprising a first position spaced from the table, a second (imaging) position, and a third position in which the magnet is “moved to a position spaced from an adjacent end of the table to allow the surgical team to move around the adjacent end of the table and to teach side of the table to access the patient” (Abstract, Column 3 lines 5-9 and lines 13-17). Moreover, Hoult teaches the table and patient remain stationary and only the magnet is moved (Abstract, Column 3 lines 10-12). Hoult thus teaches multiple “imaging processes” through a “complex” surgical procedure and monitoring or “checking” the progress of the surgery as mentioned by Applicant on page 9 of Remarks.
For additional clarity, Hoult’s teaching of moving the magnet to a position “spaced from an adjacent end of the table to allow the operating team to move around the adjacent end of the table and to each side of the table to access the patient” in column 3 lines 13-17 comprises “the cylindrical magnet is aligned with and surrounds the body on the support portion of the operating table at a position spaced from the part of the body to be imaged” as recited in amended claim 1. Although Hoult teaches a home position (17) (Fig. 1), Hoult does not disclose returning to the home position during the surgical procedure. Additionally, as seen from figure 1 of Hoult, the MRI magnet (14) is always longitudinally aligned with the table (10) due to the support tracks (15 & 16). As Hoult teaches of obtaining images of a part of the patient at a series of times through the surgical procedure (Abstract), it is obvious Hoult would keep the magnet close at hand. Applicant’s figure 9 is described as “a position closely adjacent a base of the table” in applicant’s specifications page 53 lines 1-4. This is similar to a position “spaced from an adjacent end of the table” as described by Hoult. Hoult’s open bore with a curtain (75) as shown in Figure 8 allows for a similar positioning, wherein the head of the patient may pass through the curtain (75) to allow for surgeons to operate on the head of the patient (Column 8, lines 51-54, wherein it’s disclosed the surgical team operates on the head). Furthermore as shown in figure 1 of Hoult, the support tracks (15 & 16) extending past both sides of the OR table (10) allows for this positioning, wherein the RF probe (18) on the OR table (10) indicates the position of a patient’s head. Thus, Hoult teaches the magnet being aligned with and surrounding the body on the support portion of the operating table at a position spaced from the part of the body to be imaged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793